Citation Nr: 1116808	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for chronic muscular strain of the lumbar spine superimposed on degenerative instability, rated as 10 percent disabling prior to June 7, 2004.

2.  Entitlement to an increased rating for chronic muscular strain of the lumbar spine superimposed on degenerative instability, rated as 40 percent disabling from June 7, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from August 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The matter of entitlement to an earlier effective date raised by correspondence dated May 25, 2010, has not been considered or adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over the matter and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to June 7, 2004, low back disability was manifested by chronic pain and no more than slight limitation of motion.

2.  From June 7, 2004, low back disability was manifested by chronic pain and limitation of motion with forward flexion of the lumbar spine at worst 30 degrees or less.


CONCLUSIONS OF LAW

1.  Prior to June 7, 2004, the schedular criteria for a rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2010); Diagnostic Code 5292 (2002).

2.  From June 7, 2004, the schedular criteria for a rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2010); Diagnostic Codes 5286 to 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).

Here, the claim before the Board arises from a claim for increase.  The record shows that a June 2000 letter to the appellant advised him that a VA examination had been requested.  It also shows that an August 2004 letter instructed him that, in support of his claim for increase, he should identify or submit medical evidence showing that the disability had worsened.  In July 2009, the Appeals Management Center (AMC), pursuant to Board remand dated July 2009, provided fully compliant VCAA notice, including notice of the disability rating and effective date elements of his claim.  This notice letter further provided the appellant with the General Rating Formula for Rating Disabilities of the Spine.

Prior to the adverse determination, VA did not specifically notify the appellant of the evidence of record or what evidence remained outstanding.  Also, VA had not notified the appellant of how VA determines disability ratings and effective dates.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that VA's timing error is harmless and without prejudice to the appellant.  In July 2009, the AMC provided the appellant with notice of how VA determines disability ratings, including the rating criteria under the general rating formula, and assigns effective date.  VA afforded the appellant due process of law.  His claim was readjudicated in February 2011.  VA issued a Supplemental Statement of the Case dated the same notifying him of the actions taken and evidence obtained or received.  Accordingly, the Board finds that the appellant has not been deprived of information needed to substantiate his claim and the very purpose of the VCAA notice has not been frustrated by the timing error here.  The type of generic notice required by Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), has been met.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice for increase rating claims requires generic notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned).

Also, VA satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent treatment records have been associated with the claims folder.  Pursuant to VA's duty to assist, VA afforded the appellant an opportunity to appear for a hearing.  To date, a hearing has not been requested.

   Additionally, VA afforded the appellant examinations for his back.  It is noted that the Board's remand of July 2009 addressed the June 2004 VA examination and instructed that a new VA examination should be scheduled.  A VA examination was conducted in December 2010.  The Board finds that the recent VA examination appears adequate.  The record reflects that the December 2010 VA medical examiner (1) reviewed the claims file, (2) noted the appellant's pertinent medical history and current symptoms, (3) examined him and performed necessary tests/studies, (4) provided diagnoses, and (5) addressed the Board's remand questions.  Such an examination, based upon the appellant's medical history and examinations, and describing the disability in sufficient detail so that the Board's evaluation will be a fully informed one, is adequate.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, the report of examination is adequate.  Neither the appellant nor his representative has challenged the findings or opinions on this examination report.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, we find that there has been an actual change in functional impairment and that a staged rating (as assigned by the AOJ) is appropriate.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The record shows that prior to June 7, 2004, the appellant was rated at the 10 percent disability level for low back disorder under Diagnostic Code 5010-5292.  From June 7, 2004, low back disorder has been evaluated at the 40 percent disability level under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Code 5237.

Since the assignment of the initial disability evaluation, substantive changes were made twice to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective on September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the rating criteria are amended, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

1.  Laws and Regulations

Prior to September 26, 2003, under Diagnostic Code 5292, slight, moderate, and severe limitation of motion of the lumbar spine was rated as 10, 20, and 40 percent disabling, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation was assignable for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum evaluation of 40 percent was assignable for severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, an evaluation of 20 percent was assignable for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent evaluation was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The revised rating criteria provide as follows.  As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

The General Rating Formula provides a 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It provides a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  It provides a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).

The formula for rating intervertebral disc syndrome reiterates the language of the September 23, 2002 regulatory amendment, noted above. 68 Fed. Reg. 51,443 (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

2. Factual Background

The RO granted service connection for degenerative changes of the lumbosacral spine in April 1998 at the 10 percent disability level under Diagnostic Code 5010-5292.  In March 2000, the appellant requested an increased rating for his low back disability.  He reported back spasms, sciatic pain, near constant pain, and incapacitating episodes.

An April 2000 psychiatric treatment record from the Vet Center reflects a history of chronic back pain.

Report of VA examination dated July 2000 reflects complaints of low back pain daily with morning stiffness.  He reported that he has spasms forcing bed rest for a few hours, occurring 6 times a year.  He also reported that he sometimes gets tingling in the right anterior thigh to the knees that may last for an hour and this may occur twice a week.  The appellant reported that he could not lift more than 20 pounds comfortably.  Objectively, the appellant was mildly obese in no distress.  He wore a soft back support, and had no difficulty changing positions on the examination table.  Spinal contour was normal.  There were no paraspinal spasms.  Lumbar flexion was 90 degrees, extension was 35 degrees, bilateral flexion was 35 degrees, and bilateral rotation was 35 degrees.  Straight leg raises were from 0 to 85 degrees, bilaterally.  Ten repetitions were performed without difficulty.  Sensory and motor exams were normal in the lower extremities.  Deep tendon reflexes were 2+ at the knees.  The assessment was chronic lumbosacral strain, with normal x-ray findings.  The examiner stated that the appellant did not have any pain, fatigue, weakness, or incoordination on repeat testing.

A March 2001 VA treatment note reflects a history of back pain since 1999, treated with physical therapy and exercises.  The appellant stated that he had not been performing the exercises in the last six months as directed.  He reported taking Motrin as needed.  VA treatment records dated April 2001 through May 2002 reflect psychiatric, knee, and shoulder complaints.  These records essentially show no complaints or treatment relative to the low back although there was generic complaint of bilateral knee and back pain in July 2001.

In a September 2002 rating decision, the RO denied an increased rating for low back disability.

In August 2003, the appellant filed a notice of disagreement with the September 2002 adverse determination.  He reported that he had increased pain and severe discomfort, trouble sleeping because he could not get comfortable, and a constant ache that was sometimes so painful he could hardly get around.

Report of VA examination dated June 7, 2004, reflects that the appellant reported subjective weakness in the low back and chronic pain.  He reported that he treats with careful activity, bracing, special exercises, TENS, and occasional use of a cane along with some bedrest.  He denied oral medication for his bones or joints.  He reported that he could drive a car for up to 2 hours, limited by pain in the low back and left knee.  He reported that his walking was limited to 20 minutes by pain in the back and both knees.  The appellant complained of radiating back pain into the right buttock starting about 2 years earlier.  He indicated flare-ups with standing, walking, driving, or prolonged sitting, which occurs daily and is improved somewhat with rest.  Objectively, the appellant was overweight.  Muscle condition was average.  He had a left leg limp, which he attributed to the back and left knee.  He was able to rise on toes and heels.  Flexion was not painful.  He had 40 degrees of flexion, 15 degrees of extension, 25 degrees of bilateral rotation, and 30 degrees of bilateral flexion.  In a seated position, rotation improved to 35 degrees bilaterally.  Chest expansion was only 1 inch, which suggested rheumatoid spondylitis.  Reflexes were normal at the knees and ankles.  Straight leg raising was easily tolerated to 70 degrees bilaterally.  Old studies were reviewed and the examiner stated that there was clearly disk degeneration of the L5-S1 at the present time.  The assessment included "The back has progressed to some disk degeneration.  Continued back pain is mostly at the low back and is diagnosed as chronic muscular strain superimposed on degenerative instability.  Lumbar nerve roots are probably okay." It was noted that x-rays were pending.  The assessment also included "rheumatoid spondylitis is a possibility in the veteran because of decreased chest expansion.  Rheumatologic consultation would be necessary if the regional office needed more information."  The examiner further commented that "Decreasing flexion of the back 15 degrees....would represent flare-up" of the back.  The examiner commented that there was no doctor prescribed bedrest.  In an addendum, the examiner indicated that current x-ray studies showed "no reliable evidence of disk degeneration.  (Previous MRI studies have apparently shown some evidence of disk degeneration.)  The diagnosis remained the same except that the degenerative disk changes in the lumbar spine were per MRI studies in the past.
In June 2004, the RO granted a 40 percent rating for chronic muscular strain, lumbar spine, superimposed on degenerative instability, under Diagnostic Code 5010-5237 effective from June 7, 2004.

Report of VA examination dated December 2010 reflects that the examiner reviewed the claims folder.  The examiner noted that there were no documented visits to orthopedics, neurosurgery, or physical therapy for low back pain.  He further noted that there had been no visits to the pain clinic.  The appellant complained of constant daily pain that waxes and wanes depending on the activity and positioning.  He complained of a numb, tingling feeling over the right anterior thigh after standing for a prolonged period, which comes and goes.  He complained that he feels like he has lost about half of his normal mobility.  He complained that bending, twisting, turning, and using stairs increases back pain as well as standing or sitting for long periods of time.  He reported that he worked for Intel for the last ten years on a full-time basis.  He stated that his job consists of sitting and standing activities.  The appellant indicated that he experiences flare-ups, such as, last week when he traveled to California to visit relatives.  This lasted 2 days.  He treats flare-ups with over-the-counter pain medication (ibuprofen, Tylenol), TENS unit, and some heat.  The appellant denied lost time from work due to low back symptoms although he had 6 days or so of self-prescribed bed rest in the last 2 years.  He described his worst pain as 10 of 10.  He did not use back support.  He indicated that he could walk 50 to 75 feet before his back started acting up.

Objectively, the appellant had truncal obesity.  He walked with a normal gait.  He stood fully erect without splinting of his lower back.  He used no assistive devices, to include canes and back supports.  He could transfer from a chair to the examining table without difficulty.  He could perform heel-toe walking easily, smoothly, rapidly, and without difficulty.  He was able to perform a half-squat.  The examiner stated that the appellant was limited by his knees rather than his back.  There were no spasms.  There was no tenderness of the lower back, except for mild tenderness over the paraspinal muscle insertions and SI joints bilaterally.  The range of motion in degrees was as follows:


Plane of Motion
1st Repetition

2nd Repetition
3rd Repetition
4th Repetition
Flexion
48 
52
52
52
Extension
15 
15
15
15
Lateral Flexion (Right/Left)
24/15
25/20
28/20
28/20
Rotation (Right/Left)
30/30
30/30
30/30
30/30

The appellant reported moderate pain with extension, flexion, and right lateral flexion.  He reported mild pain with left lateral flexion.  There was no fatigability with these tests or other problems noted.  Reflexes at the knees and ankles were 2+ bilaterally.  The appellant reported low back pain with flexion and extension of the knees.  Motor strength was 4+/5+ bilaterally.  Straight leg raises were negative, bilaterally.

At this time, current x-rays were obtained and compared to 2004 imaging studies.  It was noted that in 2004 there was some obliteration of the SI joints from arthritic change.  Compared to the current study, it was noted that there is now a two-degree minimal scoliosis of the lumbar portion of the spine along with complete obliteration of the SI joints on both sides with arthritic change and narrowing of the SI joints.  No spurring of the vertebral body was found.  No evidence of old compression fracture was found.  It was noted that the appellant had maintained excellent disc spaces throughout the lumbar spine, with no narrowing of disc spaces, normal foramina posteriorly, and normal spinous processes.

The December 2010 VA examination report reflects an impression for "mechanical lumbar pain syndrome and congenital four lumbar vertebrae, as well as sacroiliac joint arthritis."  The examiner commented that there was moderate functional impairment.  He further explained that there was no evidence of any intraspinal pressure producing condition, and that the "veteran is clearly without any sciatic or radicular symptoms or other symptoms into either leg, except for the occasional numbness in the right thigh, which is felt to be due to lower back muscle spasms."  The examiner stated that there was "no evidence of arthritis of the lumbar spine itself.  There is evidence of arthritis in the sacroiliac joints."  The examiner summarized that there was some decreased range of motion with moderate pain felt to originate from the paraspinal muscles and possibly the sacroiliac join but not from the lumbar spine.  He indicated that there was no functional impairment due to incoordination, weakened movement, or excess fatigability in any of the spinal measurements noted.  There are no neurologic abnormalities.

3.  Analysis: For the Period Prior to June 7, 2004

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than the assigned 10 percent disability evaluation for the period prior to June 7, 2004.  The objective evidence of record establishes that the appellant's lumbar spine disability does not more nearly approximate the criteria for a higher evaluation under any applicable Diagnostic Code, former or revised, for the period prior to June 7, 2004.

Under the revised criteria, the General Rating Formula for Disease and Injuries of the Spine, the criteria for a rating greater than 10 percent are not met.  The next higher rating requires forward flexion of the thoracolumbar spine limited to greater than 30 degrees, but not greater than 60 degrees, or muscle spasm or severe guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In contrast, the criteria for a 10 percent rating require forward flexion greater than 60 degrees but not greater than 85 degrees.  Here, the evidence establishes that the appellant had 90 degrees of flexion on VA examination in July 2002.  The range of motion findings do not more closely approximate the requirements for the assignment of 20 percent disability rating based on loss of forward flexion.  Also, the evidence shows that the appellant does not have ankylosis of the entire thoracolumbar spine.  In fact, the appellant has considerable retained range of thoracolumbar motion in all planes.  Although the appellant reported muscle spasms, the evidence shows no abnormal gait or spinal contour.  In fact, the evidence shows that the appellant had normal spinal contour on VA examination in July 2000.

Lastly, the Board has considered the appellant's complaint of a tingling sensation in the right anterior thigh.  However, report of VA examination dated July 2000 reflects normal motor and sensory examination of the lower extremities, and x-ray was normal.  Straight leg raises were from 0 to 85 degrees, bilaterally.  There is no indication of degenerative disc disease requiring physician prescribed bed rest due to incapacitating episodes.  The assignment of a higher disability evaluation is not warranted under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Therefore, there is no basis upon which to award an increased disability rating under the revised schedular criteria.

The Board has further considered the appellant's low back disability under the old rating criteria.  However, his symptoms and the findings do not more closely resemble those for a disability rating greater than 10 percent.

The evidence of record shows that the appellant has forward flexion of 90 degrees. Given that the normal range of forward flexion is 90 degrees, it cannot be reasonable said that the appellant has moderate limitation flexion.  Likewise, range of motion testing in July 2000 showed better than normal findings for extension, lateral flexion, and rotation.  Therefore, a higher rating based on limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

A higher rating is also not warranted based on intervertebral disc syndrome as the evidence shows no neurological abnormalities.  Sensory and motor examination was normal on VA examination in July 2000 notwithstanding the appellant's report of occasional tingling in the right thigh.  Deep tendon reflexes were 2+ at the knees.  Neither the lay nor the medical evidence reflects moderate recurring attacks, or worse, intervertebral disc syndrome.  Therefore, a higher rating based on based on intervertebral disc syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Lastly, a higher rating is not warranted based on the lumbosacral strain.  There is no lay or medical evidence for muscle spasm on extreme forward bending, or any loss of lateral spine motion, right or left.  Report of VA examination dated July 2000 shows normal curvature of the spine.  There is no indication of listing of the whole spine.  Range of motion testing revealed 35 degrees of lateral flexion on either side.  The appellant had better than normal lateral spine motion.  Therefore, the Board finds that the appellant's disability does not more nearly approximate the criteria for a higher evaluation based on lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In reaching this determination, the Board has considered the lay evidence and pleadings.  However, nothing in the lay evidence suggests the functional equivalent of moderate or severe limitation of motion.  Although he reported spasm and neurologic deficit, such were never objectively confirmed.  We find that the objective evidence is far more probative and credible than his lay statements during this period.  Here, we find that there has been an actual change in the condition, thus warranting a staged rating as of June 7. 

4.  Analysis: For the Period From June 7, 2004

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than the assigned 40 percent disability evaluation for the period from June 7, 2004.  The objective evidence of record establishes that the appellant's lumbar spine disability does not more nearly approximate the criteria for a higher evaluation under any applicable Diagnostic Code, former or revised, for the period beginning on June 7, 2004.

Under the revised schedular criteria, in order to warrant an increased rating, the evidence must show ankylosis of the entire thoracolumbar spine (50 percent) or the entire spine (100 percent).  In this case, neither the lay nor the medical evidence shows ankylosis of the thoracolumbar spine or entire spine.  Rather, the evidence shows considerable retained motion in all planes.  Report of VA examination dated June 2004 shows 40 degrees of flexion, additionally limited another 15 degrees during flare-ups.  Thus, retained flexion of 25 degrees.  Range of motion testing further showed 15 degrees of extension, 25 degrees of bilateral rotation, and 30 degrees of bilateral flexion.  Report of VA examination dated December 2011 showed at worst flexion limited to 48 degrees, extension limited to 15 degrees, right lateral flexion limited to 24 degrees, and left lateral flexion limited to 15 degrees.  There was no limitation of rotation, which was performed to 30 degrees.  Therefore, the Board finds that the evidence does not more closely resemble the criteria for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

Also, the Board finds that the evidence does not more closely resemble the criteria for a higher rating based on intervertebral disc syndrome.  Although the appellant reports having incapacitating episodes, he does not report nor does the evidence show physician prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  Therefore, a higher rating based on this criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

As an initial matter, the Board notes that a rating greater than 40 percent is not available based on limitation of motion of the lumbar spine or lumbosacral strain.  A 40 percent rating is the maximum under the schedule for those disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

A rating greater than 40 percent is available based on ankylosis and intervertebral disc syndrome.  However, ankylosis is not shown, favorable or unfavorable.  Therefore, an increased rating is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002).

With regard to intervertebral disc syndrome, the evidence includes a discussion of disk degeneration at L5-S1 based on imaging studies.  However, the evidence does not show complaints or findings that more nearly reflect the criteria for pronounced intervertebral disc syndrome under Diagnostic Code 5293.  Although the appellant reports back pain radiating to the right buttock on VA examination in 2004 and a numb, tingling feeling over the right anterior thigh after standing for a prolonged period of time on VA examination in 2010, the record shows normal reflexes at the knees and ankles, and no objective findings compatible with sciatic neuropathy.  Reflexes were described as normal on VA examination in 2004.  At that time, straight leg raises were easily tolerated to 70 degrees.  Reflexes were described as 2+ on VA examination in 2010.  At that time, straight leg raises were negative.  On VA examination in 2010, the examiner specifically stated that there were no neurological abnormalities, to include sciatic or radicular symptoms.  This examiner attributed the appellant's complaints to low back muscle spasms.  Furthermore, the appellant has not described symptoms compatible with pronounced symptoms.  He indicated on VA examination in 2010 that he works full-time and had lost no time from work due to low back symptoms.  He further indicated that, in the last 2 years, he had self-prescribed himself bed rest only 6 times.  He walked with a normal gait.  Therefore, having considered the lay and medical evidence, the Board finds that the evidence does not more nearly reflect the criteria for an increased rating under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

5.  DeLuca Considerations

The Board finds that the 10 and 40 percent disability evaluations, prior to and from June 7, 2004, respectively, for low back disability contemplate pain.

In order to warrant a higher evaluation prior to June 7, 2004, there must be the functional equivalent of limitation of flexion to 60 degrees or less, or moderate limitation of motion under the former criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (revised) (2010); Diagnostic Code 5292 (former) (2002).  On VA examination in 2000, flexion was performed to 90 degrees.  The examiner stated that there was no pain, fatigue, weakness, or incoordination on repeat testing.  As such, the appellant has the functional equivalent of limitation of flexion to 90 degrees.  Therefore, the higher-20 percent evaluation-is not warranted prior to June 7, 2004.  Id.

In order to warrant a higher evaluation from June 7, 2004, there must be the functional equivalent of ankylosis-frozen joint-under the revised criteria and under the former criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.71a, Diagnostic Code 5240 (revised) (2010); Diagnostic Code 5286, 5289 (former) (2002).  Neither the lay nor the medical evidence establishes the presence of ankylosis.  In fact, the evidence reflects considerable retained motion in all planes, as discussed above.  Therefore, an evaluation greater than 40 percent is not warranted from June 7, 2004.  Id.

The Board accepts the appellant's report of chronic pain as reflected by the evidence during the appeal period although he has not sought medical treatment or professional pain management.  Regardless, the current evaluations-10 percent and 40 percent-contemplate the presence of pain.  See 38 C.F.R. § 4.59.  What is more important is where pain, weakness or excess fatigability functionally limits his motion.  Here, neither the objective medical evidence nor the appellant's subjective statements suggest functional limitation that warrants an increased rating for either period of time under review here.  The currently shown levels of impairment-that is, the limitation shown prior to and from June 7, 2004-do not approximate the criteria for the higher evaluation.

The Board accepts that the appellant is competent to report pain, that he has morning stiffness, occasional muscle spasms, that he must adjust his position-sitting, standing, etc-due to back discomfort.  The appellant is further competent to report his symptoms and that those symptoms have worsened.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, to the extent that he suggests that his functional impairment warrants an increased rating both prior to and from June 7, 2004, his statements are not credible.  He is not credible because the appellant's statements are either generic or inconsistent with the more probative medical evidence.  Therefore, the appellant's assertions regarding pain, functional limitation, and severe limitation have limited probative value.  The Board assigns greater probative value to the medical evidence as it was prepared by unbiased, skilled and trained medical professionals having considered the appellant's reported and documented medical history along with the objective clinical findings.  It is further noted that, notwithstanding the appellant's report of constant pain, loss of about half his normal mobility, and flare-ups requiring bed rest, the record shows that he has not sought out any medical treatment for his condition, including during times of flare-ups, that he has self-reported no lost time from work, and that he is able to walk, drive, and travel without any assistive devices (i.e. cane).  Functional impairment greater than that contemplated by the 10 and 40 percent evaluations currently assigned is not shown.


III.  Extraschedular Consideration

In the Board's adjudication, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected disabilities adversely affect his ability to obtain and maintain employment. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The record shows that the appellant has been employed on a regular, full-time basis for the past 10 years with Intel.  Also, the Board also observes that the evidence shows that the appellant has not experienced hospitalizations or other severe or unusual impairment due to his service-connected low back disorder.  In short, the rating criteria for his disability contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his disability.  See 38 U.S.C.A. § 1155  (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.



ORDER

An increased rating for chronic muscular strain of the lumbar spine superimposed on degenerative instability, rated as 10 percent disabling prior to June 7, 2004, is denied.

An increased rating for chronic muscular strain of the lumbar spine superimposed on degenerative instability, rated as 40 percent disabling from June 7, 2004, is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


